Citation Nr: 9919337	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-25 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1961 to 
February 1981.  He died on October [redacted] 1995; the appellant is 
his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the RO.  



REMAND

In October 1998, the RO denied several claims for the purpose 
of accrued benefits, including:  service connection for 
bilateral carpal tunnel syndrome, left hip replacement, 
bilateral foot disability and peripheral neuropathy due to 
Agent Orange; and increased ratings for the service-connected 
residuals of a laminectomy at L3 and compression fracture of 
L1, post-operative residuals of cervical surgery and 
arthritis, rated as 60 percent, 40 percent and 20 percent 
disabling, respectively.  

In April 1999, the appellant's representative expressed 
disagreement with the denial of accrued benefits.  As these 
issues are inextricably intertwined with the issue on appeal, 
the case must be remanded for the RO to issue a Statement of 
the Case and provide the appellant an opportunity to perfect 
an appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
in order to issue the appellant and her 
representative a Statement of the Case 
regarding the accrued benefits issues 
which were denied by the RO in October 
1998.  The appellant and her 
representative should be advised of the 
requirements for perfecting the appeals 
and provided the opportunity to do so.  
Then, the RO should respond accordingly.

2.  After undertaking any additional 
development deemed warranted, including 
obtaining any indicated medical opinions, 
the RO should review the issue on appeal.  
Due consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the appellant and her representative 
should be issued a Supplemental Statement 
of the Case, which should include all 
pertinent laws and regulations, and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is otherwise notified, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  










